DETAILED ACTION
This is a response to Application # 17/374,802 and its preliminary amendment filed on July 31, 2021 in which claims 2-19 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 2-19 are pending, of which claims 8-19 are rejected under 35 U.S.C. § 101 and claims 2-19 are rejected under 35 U.S.C. § 103.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. § 119(e) or under 35 U.S.C. §§ 120, 121, or 365(c) is acknowledged. 

Title of the Invention
37 C.F.R. § 1.72(a) states:  “The title of the invention may not exceed 500 characters in length and must be as short and specific as possible” (emphasis added). Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Claim Interpretation
whether a document exists in a database for the particular entity; and based on a determination that a document does not already exist in the database for the particular entity, generating, using one or more computers, a document for storage in the database, wherein the document includes the populated template.” (Emphasis added). The broadest reasonable interpretation of this limitation does not require the generation of the document to be performed. See Ex parte Schulhauser, 2013-007847 (PTAB 2016) (precedential) where the board held that when method steps are to be carried out only upon the occurrence of a condition precedent, the broadest reasonable interpretation holds that those steps are not required to be performed. (id. at *7). See, e.g., Ex parte Sheinfeld Appeal No. 2018-007091 (PTAB 2019) at *13; Ex Parte Vdovjak 2018-007087 (PTAB 2019) at 18; Ex parte Ionescu 2018-002662 (PTAB 2018) at *4; Ex parte Shier 2017-011168 (PTAB 2019) at *23; and Ex parte Blight 2017-006004 (PTAB 2018) at *12 (supporting the interpretation that “upon” limitations are conditional).

Claim Objections
Claims 6 and 18 are objected to because of the following informalities:  the limitation “updating the existing document comprises …” should be amended to “wherein updating the existing document comprises.”  Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  

Regarding claim 8, it recites a “system” for generating a document comprising “one or more computers” and “one or more computer-readable media.” The present specification does not define either of these terms, therefore the plain and ordinary meaning must be applied. The broadest reasonable interpretation of “computer” includes software only implementations, such as virtual computers. Additionally, the plain and ordinary meaning of “computer-readable media” includes both statutory and non-statutory subject matter. See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (P.T.A.B. 2013) (precedential).
Accordingly, the recited “system” is computer software per se and is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. § 101.

Claims 9-13, being dependent on claim 8, fail to further define the recited system as statutory subject matter in that it merely further describes the functions of the system.

Regarding claim 14, it recites a “computer-readable storage medium” storing instructions that perform various functions. The plain and ordinary meaning of “computer-readable storage medium” includes both statutory and non-statutory subject matter. See Ex parte Mewherter, 107 USPQ2d 1857, 1862 (P.T.A.B. 2013) (precedential). In the Specification of the present application, the “computer readable medium” is never expressly defined to exclude transmission media. Thus, the recited “computer readable medium” is not a “process,” a “machine,” a “manufacture” or a “composition of matter,” as defined in 35 U.S.C. § 101. The Examiner recommends amending “computer readable medium” to “non-transitory computer readable medium” to overcome this rejection.


Claims 15-19, being dependent on claim 14, merely recites either additional functions performed by the instructions or additional descriptions of electronic data. Accordingly, claims 15-19 fail to recite statutory subject matter under 35 U.S.C. § 101.	

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 2, 4, 5, 8, 10, 11, 13, 14, 16, 17, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Amarasingham et al., US Publication 2015/0213206 (hereinafter Amarasingham in view of Knopp et al., US Publication 2018/0189913 (hereinafter Knopp), as applied to the instant claims, and in further view of MacDonald, US Publication 2013/0239036 (hereinafter MacDonald).

Regarding claim 2, Amarasingham discloses a method for generating a document comprising “obtaining, using one or more computers, data that indicates criteria including one or more limiting conditions that identify a portion of a data set” (Amarasingham ¶¶ 30-31) by received EMR data that indicates a variety of limiting conditions that identify portions of a data set such as social, behavioral, lifestyle, or economic data. Additionally, Amarasingham discloses “the one or more limiting conditions including entity identifying criteria, the entity identifying criteria defining a cross-section of a population that have experienced the same adverse event” (Amarasingham ¶32) by giving additional examples including “daily blood sugar testing results” which is a criteria defining a cross-section of a population that has experienced a particular blood sugar testing result. Further, Amarasingham discloses “generating, using one or more computers …, a data filter that includes one or more filtering parameters that can be applied to a superset of entities” (Amarasingham ¶ 57) by generating disease filter parameters to be applied to the patients. Moreover, Amarasingham discloses “wherein the one or more filtering parameters are determined using the obtained data” (Amarasingham ¶ 57) where the disease parameters are determined by using natural language processing on the data records (i.e., the obtained data). Likewise, Amarasingham discloses “filtering, using one or more computers, the superset of entities using the generated data filter to identify a filtered subset of entities that satisfy the entity identifying criteria” (Amarasingham ¶ 61) by filtering the patient list (i.e., the superset of entities) to generate a predictive list of patients for a particular disease (i.e., a filtered subset of entities) such as heart failure. Amarasingham also discloses “for each particular entity in the filtered subset of entities: accessing, using one or more computers, data records associated with the particular entity” (Amarasingham ¶ 74) by accessing those patient records associated with a targeted disease. In by detecting that the record meets a predetermined probability threshold. Furthermore, Amarasingham discloses “selecting, using one or more computers, a pre-existing template based on a domain of the accessed data records; populating, using one or more computers, the selected template using at least some of the data in the detected records indicative of an abnormal entity state; (Amarasingham ¶ 75) by accessing a standard report template for a particular condition (i.e., based on a domain) and populating it with the user’s data related to the disease (i.e., the abnormal entity state). Finally, Amarasingham discloses “generating, using one or more computers, a document for storage in the database, wherein the document includes the populated template.” (Amarasingham ¶ 75) by generating the report.
Amarasingham does not appear to explicitly disclose “generating, using one or more computers and using a vector-oriented language, a data filter that includes one or more filtering parameters that can be applied to a superset of entities” or “determining, using one or more computers, whether a document exists in a database for the particular entity; and based on a determination that a document does not already exist in the database for the particular entity, generating, using one or more computers, a document for storage in the database, wherein the document includes the populated template.”
However, Knopp discloses a method for generating a report including the step of “determining, using one or more computers, whether a document exists in a database for the particular entity” (Knopp ¶ 33) by determining if there is an existing report corresponding to an incident. Additionally, Knopp discloses “based on a determination that a document does not already exist in the database for the particular entity, generating, using one or more computers, a document for storage in the database, wherein the document includes the populated template” (Knopp ¶ 33) by generating a new incident report when the report does not exist.
same field of endeavor,” namely that of report generation systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Amarasingham and Knopp before him or her to modify the report generation of Amarasingham to include the determination of existing reports of Knopp.
The motivation for doing so would have been that such a process would result in faster loading of existing reports by removing the time required to generate that report. 

The combination of Amarasingham and Knopp does not appear to explicitly disclose “generating, using one or more computers and using a vector-oriented language, a data filter that includes one or more filtering parameters that can be applied to a superset of entities.”
However, MacDonald discloses a report generation system including “using a vector oriented language” (MacDonald ¶ 47, see also ¶ 17) by using a “multidimensional” language, which is a synonym for vector oriented language according to the present specification. (Spec.¶ 37). Additionally, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when MacDonald was combined with Amarasingham and Knopp, the data filter of Amarasingham and Knopp would be generated using the vector language of MacDonald. Therefore, the combination of Amarasingham, Knopp, and MacDonald at least teaches and/or suggests the claimed limitation “generating, using one or more computers and using a vector-oriented language, a data filter that includes one or more filtering parameters that can be applied to a superset of entities,” rendering it obvious.
Amarasingham, Knopp, and MacDonald are analogous art because they are from the “same field of endeavor,” namely that of custom document generation. 

The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(D). The combination of Amarasingham and Knopp teaches the “base device” for generating custom text reports. Further, MacDonald teaches the “known technique” of using vector-oriented languages to generate custom text reports that is applicable to the base device of Amarasingham and Knopp. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 8, it merely recites a system for performing the method of claim 2. The system comprises computer hardware and software modules for performing the various functions. The combination of Amarasingham, Knopp, and MacDonald comprises computer hardware (Amarasingham ¶ 40) software modules for performing the same functions. Thus, claim 8 is rejected using the same rationale set forth in the above rejection for claim 2.

Regarding claim 14, it merely recites a computer readable storage medium for performing the method of claim 2. The computer readable storage medium comprises computer software modules for performing the various functions. The combination of Amarasingham, Knopp, and MacDonald comprises computer software modules for performing the same functions. Thus, claim 14 is rejected using the same rationale set forth in the above rejection for claim 2.

claims 4, 10, and 16, the combination of Amarasingham, Knopp, and MacDonald discloses the limitations contained in parent claims 2, 8, and 14 for the reasons discussed above. In addition, the combination of Amarasingham, Knopp, and MacDonald discloses “wherein the entity identifying criteria include data that indicates one or more demographic characteristics associated with the entity” (Amarasingham ¶ 31)

Regarding claims 5, 11, and 17, the combination of Amarasingham, Knopp, and MacDonald discloses the limitations contained in parent claims 2, 8, and 14 for the reasons discussed above. In addition, the combination of Amarasingham, Knopp, and MacDonald discloses “based on a determination that a document already exists in the database for the particular entity, updating, using one or more computers, the existing document in the database to include the populated template” (Knopp ¶ 33) by updating the report with new information.

Regarding claims 7, 13, and 19, the combination of Amarasingham, Knopp, and MacDonald discloses the limitations contained in parent claims 2, 8, and 14 for the reasons discussed above. In addition, the combination of Amarasingham, Knopp, and MacDonald discloses “wherein generating, using a vector-oriented language, a data filter that includes one or more filtering parameters that can be applied to a superset of entities comprises: translating, using one or more computers, the obtained data into one or more abstract filtering parameters that are data source independent” (Amarasingham ¶ 54) by cleaning the data before generating the filters.

Claims 3, 9, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Amarasingham in view of Knopp and MacDonald, as applied to claim2, 8, and 15 above, and further in view of Schulze et al., US Publication 2015/0324075 (hereinafter Schulze).

Regarding claims 3, 9, and 15, the combination of Amarasingham, Knopp, and MacDonald discloses the limitations contained in parent claims 2, 8, and 14 for the reasons discussed above. In addition, the combination of Amarasingham, Knopp, and MacDonald does not appear to explicitly disclose “wherein the cross-section of the population includes each entity that participated in a particular clinical study.”
However, Schulze discloses a medical report generation system that filters data including “wherein the cross-section of the population includes each entity that participated in a particular clinical study” (Schulze ¶ 52) where the cross-section includes whether the person was a subject of a “specific radiographic study.”
Amarasingham, Knopp, MacDonald, and Schulze are analogous art because they are from the “same field of endeavor,” namely that of report generation systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Amarasingham, Knopp, MacDonald, and Schulze before him or her to modify the medical report data of Amarasingham, Knopp, and MacDonald to include the clinical study data of Schulze.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Amarasingham, Knopp, and MacDonald teaches the “base device” for generating medical reports. Further, Schulze teaches the “known technique” generating medical reports using clinical study data that is applicable to the base device of Amarasingham, Knopp, and MacDonald. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the type of data examined does .

Claims 6, 12, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Amarasingham in view of Knopp and MacDonald, as applied to claim 5, 11, and 17 above, and further in view of Reiner US Publication 2012/0221347 (hereinafter Reiner).

Regarding claims 6, 12, and 18, the combination of Amarasingham, Knopp, and MacDonald discloses the limitations contained in parent claims 5, 11, and 17 for the reasons discussed above. In addition, the combination of Amarasingham, Knopp, and MacDonald discloses wherein “updating the existing document comprises: annotating, using one or more computers, the updated portions of the document.”
However, Reiner discloses that it is well-known in the art that when “updating the existing document comprises: annotating, using one or more computers, the updated portions of the document” (Reiner ¶ 188) by highlighting the updated data.
Amarasingham, Knopp, MacDonald, and Reiner are analogous art because they are from the “same field of endeavor,” namely that of report generation systems. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Amarasingham, Knopp, MacDonald, and Reiner before him or her to modify the report generation method of Amarasingham, Knopp, and MacDonald to include the highlighting of new data of Reiner.
The motivation for doing so would have been that a person of ordinary skill in the art would have recognized that highlighting new and updated data is a desirable feature as it allows the users to quickly identify items of interest, which makes usage of the system more efficient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:	
Fields et al., US Publication 2005/0108639, System and method for using a vector language to generate messages.
Hoffberg et al., US Publication 2006/0155398, System and method for selecting a template based on a domain.
Carricarte et al., US Patent 7,983,935, System and method for creating updatable reports.
Mui et al., US Patent 8,667,385, System and method for updating previously generated reports.
Boloor et al., US Patent 10,311,206, System and method for selecting a template for medical data based on a domain.

Additionally, the following prior art was cited in Parent Application 15/946,691 for the reasons stated in the respective actions of that application:
Uramoto et al., US Publication 2003/0229852
Gomes et al., US Publication 2005/0050096
Wang, US Publication 2006/0173716
Moore, US Publication 2007/0106754
Hiura et al., US Publication 2010/0036860
Oshima et al., US Publication 2010/0115394
Gideon et al., US Publication 2010/0179821
Dickerman et al., US Publication 2011/0087954
Fotsch et al., US Publication 2011/0145018

Bousamra et al., US Publication 2012/0089893
Armstrong et al., US Publication 2012/0209625
Muhkerjee et al., US Publication 2014/0033025
Bernstein et al., US Publication 2014/0088393
Gilger et al., US Publication 2014/0285490
Amarasingham et al., US Publication 2015/0213202
Amarasingham et al., US Publication 2015/0213207
Moore, US Publication 2016/0004820
Maitra et al., US Publication 2016/0048655
Moturu et al., US Publication 2016/0140320
Boucher et al., US Publication 2017/0315978
Bao et al., US Publication 2019/0057191
Aldairy et al., US Publication 2019/0272907	
Fogel et al., US Patent 6,542,905
Russin et al., US Patent 7,818,665
Nair, US Patent 8,560,968
Seeger et al., US Patent 8,850,321
LaBorde, US Patent 10,319,476

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176